Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on August 16, 2022. Claims 1-10 are pending. Note that claims filed on 05/23/2022 has not been entered. This rejection is based on the claims filed 08/16/2022 with the appeal brief.   

Response to Arguments
Applicant’s arguments filed on July 22, 2022 (Appeal brief) have been considered but are moot in the view of new ground of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-10 of U.S. Patent No. 10311454 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application substantially recite the limitations of claims of the cited U.S Patent No. 10311454 B2. The claim merely omits/add (or omits and add) certain limitations. Even though the claims omit/add some limitations, that does not change the scope of the invention and would perform same functionality.

"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 recite the limitation receiving direct and indirect customer communications and each communication comprising either text content or audio content; converting any audio content to text content using the automated speech recognition engine; receiving the text content from each of the direct and indirect customer communications. It is not clear which text content is referring by the “the text content”. Appropriate correction is required. The dependent claims are rejected based on their respective dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding the claim 1, it recites a web search engine for gathering indirect customer communications about products and services from online sources; an automated speech recognition engine for converting audio to text transcriptions; a sentiment and emotion analyzer for: receiving direct and indirect customer communications, each communication being associated with a product or service and each communication comprising either text content or audio content; converting any audio content to text content using the automated speech recognition engine; receiving the text content from each of the direct and indirect customer communications; analyzing the text content determine a sentiment and emotion for each of the direct and indirect customer communications; cumulatively assigning similarity scores to the products or services associated with the direct or indirect customer communications based on the analyses; and displaying the results of the scoring in textual, tabular, or graphical format. 
The claim recited the limitation of “for gathering indirect customer communications about products and services from online sources” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, user can gather information by reading data from a paper or electronic file or can gather information by hearing direct conversation or audio or video sound, wherein the reading/hearing can be performed in the user (i.e. human) mind using his/her eye or ear. Therefore, the gathering limitation is a mental process. Similarly, the limitations “converting audio to text transcriptions” and “converting any audio content to text content” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, user can hear audio and convert the audio format to text format in mind with the help of physical aid (e.g., pen and paper). Hence, the limitation is a mental process. See MPEP 2106.04(a)(2) III, B, If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."). The limitation “analyzing the text content determine a sentiment and emotion for each of the direct and indirect customer communications” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, user can mentally evaluate/analyze the data gathered in gathering step and determine a sentiment and emotion associate with those data wherein the evaluating/analyzing is performed in human mind (i.e. thinking and calculating in mind). Therefore, the analyzing limitation is a mental process. The limitation “cumulatively assigning similarity scores to the products or services associated with the direct or indirect customer communications based on the analyses” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, user mentally can set score(s) for the analyzed data by thinking in mind how similar it is. Therefore, assigning similarity scores limitation is a mental process. 
The claim recites three additional elements: receiving direct and indirect customer communications, each communication being associated with a product or service and each communication comprising either text content or audio content, receiving the text content from each of the direct and indirect customer communications, and displaying the results of the scoring in textual, tabular, or graphical format. The receiving steps as recited amounts to mere data gathering for use in the analyzing step, which is a form of insignificant extra-solution activity, (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). Further, the displaying step as recited noting more than collecting information, analyzing it, and displaying the results of the collection and analysis, which is a form of insignificant extra-solution activity (see Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving direct and indirect customer communications, receiving the text content, and displaying the results amounts to no more than mere instructions to apply the exception using a generic computer component such as web search engine, speech recognition engine, sentiment and emotion analyzer. The courts have recognized these functions as well‐understood, routine, and conventional as they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d) II, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract idea of enhancing customer relationship. The claim recites the additional limitations of the sentiment and emotion analyzer uses vector clustering to segment similar content, which can be done mentally with or without help of physical aid (e.g. pen and paper) or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea. The claim is not patent eligible.

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract idea of enhancing customer relationship. The claim recites the additional limitations of the sentiment and emotion analyzer uses linear transformation to translate between the language of product-specific or service-specific domains, which can be done mentally with or without help of physical aid (e.g. pen and paper) or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea. The claim is not patent eligible.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract idea of enhancing customer relationship. The claim recites the additional limitations of the sentiment and emotion analyzer uses vector algebra to determine sentiment, which can be done mentally with or without help of physical aid (e.g. pen and paper) or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea. The claim is not patent eligible.

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 5 recites the same abstract idea of enhancing customer relationship. The claim recites the additional limitations of the sentiment and emotion analyzer uses vector calculus to understand and predict time evolution in sentiment by calculating rates of change of vectors and time dynamics, and the predictions are applied to the cumulatively assigned similarity scores, which can be done mentally with or without help of physical aid (e.g. pen and paper) or with a generic computer and is not an inventive concept that meaningfully limits the abstract idea. Generic computer implementation does not provide significantly more than the abstract idea. The claim is not patent eligible.

As to claims 6-10, they have similar limitations as of claims 1-5 above. Hence, they are rejected under the same rational as of claims 1-5 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (Patent No. : US 10275522 B1) in the view of Ioannou et al. (Pub. No.: US 20170250931 A1) and Colson et al. (Pub. No. : US 9652113 B1).

As to claim 1 Hernandez teaches a system for enhancing customer relations through automated analysis of the sentiment and emotion contained in direct and indirect customer communications, comprising: 
receiving direct customer communications, each communication being associated with a product or service and each communication comprising either text content or audio content (column 3 line 64 to column 4 line 8, and column 9 lines 28-30: customer, may call a business seeking information regarding one or more products or services offered by the business (i.e. direct customer communications), wherein the computing device may also receive the call either through a communication line, such as a phone line, or through a connection with the telecom device);  
cumulatively assigning similarity scores to the products or services associated with the direct or indirect customer communications based on the analyses (Column 15 lines 58-60: ranking or scoring the virtual content based upon a relevance to the keyword(s) identified 412); and
displaying the results to the scoring in textual, tabular, or graphical format (column 15 lines 60-62: display a virtual content relevance (to the keyword(s)) indication for service representative review 414).
Hernandez does not explicitly disclose but Ioannou teaches a web search engine for gathering indirect customer communications about products and services from online sources (paragraphs [0027], [0033]: the SRM system may search social media channels for content that expresses praise for a particular product, brand, or service provided by an organization and incorporate the UGC into a social post for the organization);
regarding the limitation receiving the text content from each of the direct and indirect customer communications, Ioannou teaches analytic service 136 may determine whether posts (i.e. indirect customer communications) express a positive or negative sentiment toward a particular product or brand (paragraph [0036]) and Hernandez teaches customer, may call a business seeking information regarding one or more products or services offered by the business (i.e. direct customer communications), wherein the computing device may also receive the call either through a communication line, such as a phone line, or through a connection with the telecom device (see column 3 line 64 to column 4 line 8, and column 9 lines 28-30). Hence, given the teaching of Hernandez and Ioannou one of the ordinary skill person would have motivated to have the limitation as claimed to improve an organization's brand and image (Ioannou, paragraph [0004]).
 
Hernandez and Ioannou do not explicitly disclose but Colson teaches an automated speech recognition engine (column 6 lines 36-38: Transcript generating component 222 may utilize, for example, speech recognition software to generate the speech-to-text transcription) for converting audio to text transcriptions (Column 6 lines 34-38: transcript generating component 222 to generate a speech-to-text transcription of each stream of speech data within conference streaming speech data 220. Transcript generating component 222 may utilize, for example, speech recognition software to generate the speech-to-text transcription);
a sentiment and emotion analyzer (column 7 lines 2-12: Tone analyzer 230 analyzes the tone, such as a harsh tone, soft tone, mild tone, angry tone, and the like, and the sentiment, such as happy, sad, mad, irritated, and the like, of the one or more electronic conference speakers) for: 
converting any audio content to text content using the automated speech recognition engine (Column 6 lines 34-38: transcript generating component 222 to generate a speech-to-text transcription of each stream of speech data within conference streaming speech data 220. Transcript generating component 222 may utilize, for example, speech recognition software to generate the speech-to-text transcription); 
analyzing the text content determine a sentiment and emotion for each of the direct communications (column 6 line 50 to column 7 line 5: transcript generating component 222 generates a transcription for each stream of speech data and the analyzing component 226 may utilize, for example, text parsing and/or natural language processing to analyze the transcripts. In addition, transcript analyzing component 226 may utilize trigger identifier 228 to determine whether one or more triggers are present within a transcript, wherein the Triggers may be, for example, content-based triggers and/or emotion-based triggers. A content-based trigger may be, for example, a specified keyword or topic of interest. An emotion-based trigger may be, for example, a specified electronic conference speaker sentiment, such as anger or irritation, which may be identified in the speaker's tone of speech. Note that the “stream of speech” may be interpreted as direct communication which is similar to Hernandez, see Hernandez column 3 line 64 to column 4 line 8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hernandez and Ioannou by adding above limitation as taught by Colson to assess and identify different personalities/product quality to improve business experience.

As to claims 6 it has similar limitations as of claims 1 above. Hence, claim 6 is rejected under the same rational as of claim 1 above.

Claims 2-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez, Ioannou, and Colson in the view of Qadir et al. (Pub. No. : US 20190347571 A1)

As to claim 2 all of the limitations of claim 1 have addressed above. Hernandez, Ioannou, and Colson do not explicitly disclose but Qadir teaches the sentiment and emotion analyzer uses vector clustering to segment similar content (paragraphs [0054], [0057], [0060]-[0061]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hernandez, Ioannou, and Colson by adding above limitation as taught by Qadir for classifying emotions based on social media content (Qadir, paragraph [0039]). 

As to claim 3 Hernandez together with Ioannou, Colson, and Qadir teaches a system according to claim 1. Qadir teaches wherein the sentiment and emotion analyzer uses linear transformation to translate between the language of product specific or service specific domains (paragraphs [0039], [0062]). 

As to claim 4 Hernandez together with Ioannou, Colson, and Qadir teaches a system according to claim 1. Qadir teaches wherein the sentiment and emotion analyzer uses vector algebra to determine sentiment (paragraphs [0054], [0060]-[0061]). 

As to claim 5 Hernandez together with Ioannou, Colson, and Qadir teaches a system according to claim 1. Qadir teaches wherein the sentiment and emotion analyzer uses vector calculus to understand and predict time evolution in sentiment by calculating rates of change of vectors and time dynamics, and the predicitons are applied to the cumulatively assigned similarity scores (paragraph [0104]-[0106]).

	As to claims 7-10, they have similar limitations as of claims 2-5 above. Hence, they are rejected under the same rational as of claims 1-6 above. 

	Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD I UDDIN/Primary Examiner, Art Unit 2169